        Case 5:20-cv-04926-CSMW Document 14 Filed 08/04/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILSON K. AYALA, JR.,                       :                      CIVIL ACTION
               Plaintiff                    :
           v.                               :
                                            :
KILOLO KIJAKAZI,                            :
Acting Commissioner of the Social           :
Security Administration,                    :
                     Defendant              :                      NO. 20-4926


                                       MEMORANDUM

CAROL SANDRA MOORE WELLS
UNITED STATES MAGISTRATE JUDGE                                                 August 4, 2021

       Wilson K. Ayala (“Plaintiff”) seeks judicial review, pursuant to 42 U.S.C. § 405(g), of the

final decision of the Commissioner of the Social Security Administration (“the Commissioner”).

The Commissioner filed her answer, together with the administrative record, on March 18, 2021.

On August 2, 2021, she filed a motion to remand the case on grounds that the administrative law

judge (“ALJ”) erred and did not properly consider Plaintiff’s impairments. Def.’s Uncontested

Mot. to Remand at 1. The Commissioner further represents that Plaintiff, through his attorney,

consents to the remand request. Id. at 2.

       Inasmuch as the Commissioner has acknowledged that the ALJ committed reversible error

when evaluating Plaintiff’s disability claim, this Court, pursuant to sentence four of 42 U.S.C. §

405(g), will order the requested remand. See Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991).

       An implementing Order follows.
